       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ernie Martinez,                                    No. CV-19-05811-PHX-JAT
10                   Petitioner,                        ORDER
11   v.
12   William W Lothrop,
13                   Respondent.
14
15        Pending before the Court is Petitioner Ernie Martinez’s Petition for Writ of Habeas
16   Corpus, filed pursuant to 28 U.S.C. § 2241. (Doc. 1). Magistrate Judge Morrissey issued a

17   Report and Recommendation (R&R) recommending that the Petition be denied. (Doc. 16).
18   Petitioner timely filed objections to the R&R. (Doc. 24).

19        I.    BACKGROUND

20        On September 29, 2008, a New Mexico state court sentenced Petitioner to four years in
21   prison for violating the terms of his probation. (Doc. 16 at 2). On February 23, 2010, the
22   United States Marshals Service executed a writ of habeas corpus ad prosequendum, issued

23   by the United States District Court for the District of New Mexico, requiring Petitioner to

24   appear before the District Court. (Id.). Petitioner remained in the custody of the United

25   States Marshal until July 7, 2011. (Id.). Petitioner pled guilty in federal court to one count

26   of distribution of fifty grams or more of methamphetamine, in violation of 21 U.S.C. §
27   841(b)(1)(B), and was sentenced to one-hundred twenty months in prison to run
28   concurrently with the remainder of Petitioner’s state sentence. (Id.). Petitioner completed
       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 2 of 6



 1   his state sentence on October 27, 2011 and then entered federal custody to serve his federal
 2   sentence which he completed on January 17, 2020. (Id.). (Petitioner still meets the
 3   “custody” requirement of 28 U.S.C. 2241 because he is still on supervised release. (Id at n.
 4   1))
 5         On June 6, 2019, while housed in FCI Phoenix, Petitioner filed an Informal Resolution
 6   request alleging that the BOP should have credited his federal sentence with the 499 days
 7   he spent in federal custody prior to his sentencing. (Id.). The request was unsuccessful, so
 8   Petitioner filed a Request for Administrative Remedy on June 19, 2019. (Id. at 3). The
 9   request was denied due to procedural errors. (Id.). Petitioner then raised the same issue by
10   filing a Regional Administrative Remedy Appeal and a Central Office Administrative
11   Remedy Appeal on July 19, 2019 and September 11, 2019, respectively. (Id.). Both
12   requests were denied for the same procedural errors as before. (Id.). On December 13,
13   2019, Petitioner filed a Petition for Writ of Habeas Corpus claiming that he is owed the
14   499-day credit, in addition to good time credit, which entitled him to immediate release.
15   (Id.). Respondents filed a Response to the petition on March 19, 2020. (Id.).
16         II.   LEGAL STANDARD
17         The Attorney General of the United States, through the BOP, is responsible for
18   computing sentences of federal offenders. See 18 U.S.C. § 3585(a) (2006); United States
19   v. Wilson, 503 U.S. 329 (1992). At sentencing, the district court cannot determine the
20   precise amount of credit a federal offender should receive, and it is up to the Attorney
21   General to administer the offender’s sentence and make the appropriate calculations.
22   Wilson, 503 U.S. at 335 (citing 18 U.S.C. § 3585(b)). The Ninth Circuit has interpreted 18
23   U.S.C. § 3585(a) to mean that “a federal sentence cannot begin before the defendant has
24   been sentenced in federal court.” Schleining v. Thomas, 642 F.3d 1242, 1244 (9th Cir.
25   2011) (citing United States v. Gonzalez, 192 F.3d 350, 355 (2d Cir. 1999); United States v.
26   Flores, 616 F.2d 840, 841 (5th Cir. 1980). The calculation of a prison term may include
27   credit for prior custody served before the date the sentence commences that is “the result
28   of any other charge for which the defendant was arrested after the commission of the


                                                 -2-
       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 3 of 6



 1   offense for which the sentence was imposed . . . that has not been credited against another
 2   sentence.” 18 U.S.C. § 3585(b). In enacting this statute, “Congress made clear that a
 3   defendant could not receive a double credit for his detention time.” Wilson, 503 U.S. at
 4   337.
 5      III.   STANDARD OF REVIEW
 6      The Court “may accept, reject, or modify, in whole or in part, the findings or
 7   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1) (2006). It is “clear
 8   that the district judge must review the magistrate judge’s findings and recommendations
 9   de novo if objection is made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d
10   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
11   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna–Tapia, this Court concludes that
12   de novo review of factual and legal issues is required if objections are made, ‘but not
13   otherwise’”) (citation omitted). District courts are not required to conduct “any review at
14   all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140,
15   149 (1985); see also 28 U.S.C. § 636(b)(1) (“[T]he court shall make a de novo
16   determination of those portions of the report [and] recommendations to which objection is
17   made.”). Because Petitioner has objected to portions of the R&R, the Court will review
18   those portions of the R&R de novo.
19      IV.    DISCUSSION
20             a. Administrative Remedies
21      Magistrate Judge Morrissey concluded that Petitioner failed to first exhaust his
22   administrative remedies and was not entitled to habeas relief. (Doc. 16 at 5). As the R&R
23   concludes, Respondents met their initial burden of proof by showing Petitioner did not
24   exhaust his administrative remedies. (Id. at 4). First, after Petitioner’s initial Request for
25   Administrative Remedy was rejected for failure to attempt informal resolution or to provide
26   evidence of his attempt, Petitioner did not correct the procedural error. (Id.). Second,
27   although Petitioner submitted a copy of Petitioner’s Informal Resolution with his habeas
28   Petition, he did not provide the BOP with the document when attempting to exercise the


                                                 -3-
       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 4 of 6



 1   administrative remedies. (Id.)
 2      Once Respondents met their burden of proof by showing that Petitioner had not
 3   exhausted his administrative remedies, the burden shifted to Petitioner. (Id. at 4). Petitioner
 4   then failed to prove that “administrative remedies were not available to him, or that
 5   Respondents’ arguments as to exhaustion are incorrect.” (Id. at 4–5). Thus, Petitioner is
 6   not entitled to habeas relief because he did not exhaust his administrative remedies.
 7   Nonetheless, alternatively, the Court will consider his objections.
 8             b. Federal Custody
 9      Petitioner argues that he was in custody from February 23, 2010 to July 7, 2011 because
10   he became “federal property liable to the U.S. Government” when he was “arrested and
11   detained by federal marshals then incarcerated in a federal holding facility.” (Doc. 24 at 1).
12   Further, he argues that his state sentence stopped, with 88 days remaining, when he was
13   taken into federal custody. (Id. at 1–2). Contrary to Petitioner’s argument, the Deputy
14   Bureau Chief of Offender Management Services for the New Mexico Corrections
15   Department, Jessalyn Eaton, stated that “Petitioner’s state sentence continued to run…from
16   February 23, 2010 to July 6, 2010 [sic], while he was in Federal custody pursuant to the
17   writ.” (Doc. 15-2, Exhibit B at 2).
18      Magistrate Judge Morrissey correctly concluded that Petitioner was “not in federal
19   custody” for the purpose of awarding § 3585(b) credit for prior custody when he was
20   transferred pursuant to a writ of habeas corpus ad prosequendum. (Doc. 16 at 5). The BOP
21   cannot credit a prisoner’s federal sentence with time that he “spent in federal custody
22   pursuant to a writ of habeas corpus ad prosequendum” because “he remained subject to the
23   state’s jurisdiction during the time he spent in federal custody pursuant to the writ.” Lay v.
24   Gill, 575 Fed. Appx. 816, 816 (9th Cir. 2014); see also Taylor v. Reno, 164 F.3d 440, 444
25   (9th Cir. 1998) (stating that the prisoner was still in state custody when he was delivered
26   to the federal court, pursuant to a writ of habeas corpus ad prosequendum, for his federal
27   hearing and sentencing); United States v. Beltran, 2016 WL 769410, at *2 (D. Ariz. 2016)
28   (“The Ninth Circuit has held that a prisoner transferred per a writ of habeas corpus ad


                                                  -4-
       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 5 of 6



 1   prosequendum ‘is considered to be ‘on loan’ to the federal authorities so that the sending
 2   state’s jurisdiction over the accused continues uninterruptedly.[’]”) (citing Thomas v.
 3   Brewer, 923 F.2d 1361, 1367 (9th Cir. 1991)). Thus, Petitioner was not in federal custody
 4   and is not entitled to § 3585(b) credit for the time he was held before his federal sentencing.
 5              c. Credit
 6      Even if Petitioner was “in custody” prior to his federal sentencing, Petitioner failed to
 7   prove that credit for his time spent in custody was not already awarded to his state sentence.
 8   The BOP can grant credit to a prisoner for time spent in state or federal custody prior to
 9   the commencement of his sentence if that time has not already been credited against another
10   sentence. Schleining v. Thomas, 642 F.3d 1242, 1245 n.2 (2012); 18 U.S.C. § 3585(b).
11      Magistrate Judge Morrissey concluded that credit for time spent in pre-sentence
12   detention was already awarded to Petitioner’s state sentence, as evidenced by a declaration
13   submitted by Respondents, and therefore could not be credited toward his federal sentence.
14   (Doc. 16 at 5; Doc. 15-2, Exhibit B at 2). Petitioner argues that his time spent in federal
15   custody was not already credited against his state sentence and thus can be credited toward
16   his federal sentence. (Doc. 24 at 1, Exhibit A). Specifically, Petitioner provides an exhibit
17   with his objection that shows a list of “good time credits” calculated toward his state
18   sentence. (Id. at Exhibit A). This exhibit does not mention the time Petitioner was detained
19   prior to his federal sentencing. (Id.).
20      However, nowhere in his objection does Petitioner explain how the exhibit supports his
21   objections. Specifically, Petitioner does not indicate whether the exhibit provides a
22   complete calculation of all credit awarded toward his state sentence. Because this exhibit
23   may include exclusively “good time credit,” the time Petitioner spent in pre-sentence
24   detention may have still been credited toward his state sentence even though it was not
25   listed in the exhibit. As indicated above, if the credit was already applied to another
26   sentence, the credit cannot also be applied to Petitioner’s federal sentence under § 3585(b).
27   Ybarra v. Martel, 2011 WL 613380, at *1 (S.D. Cal. Feb. 11, 2011) (“Including an exhibit
28   . . . is not the same as making a ‘specific written objection; . . . [e]xhibits . . . may support


                                                   -5-
       Case 2:19-cv-05811-JAT Document 27 Filed 04/15/21 Page 6 of 6



 1   objections, but they are not themselves objections.”); Snipes v. Tilton, 2011 WL 766599,
 2   at *1 (S.D. Cal. Feb. 25, 2011) (stating that when petitioner submits objections followed
 3   by attached exhibits, the court is not required to “comb the record in order to develop an
 4   argument for petitioner”); Waldrep v. Ryan, 2020 WL 2079191, at *1 n.3 (D. Ariz. Apr.
 5   30, 2020) (“[T]o the extent the ‘exhibits’ to Petitioner’s objections contain any arguments
 6   not presented in the . . . objections, such arguments will not be considered by the Court.”).
 7   Accordingly, this exhibit is insufficient to support Petitioner’s objection that his state
 8   sentence was not credited.
 9      V.      CONCLUSION
10      IT IS ORDERED that the Report and Recommendation (Doc. 16) is accepted, and
11   Petitioner’s objections (Doc. 24) are overruled. The Petition is denied and dismissed with
12   prejudice for the reasons stated herein and the Clerk of the Court shall enter judgment
13   accordingly.
14           Dated this 15th day of April, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -6-
